Case 16-70168-hdh13 Doc 31 Filed 06/18/19 Entered 06/18/19 14:50:20 Page 1 of 4

Monte J. White & Associates, P.C.
Monte J. White

1106 Brook Ave., Hamilton Place
Wichita Falls, TX 76301
(940)723-0099

(940)723-0096 fax

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
WICHITA FALLS DIVISION

IN RE:
Jimmy Dean Andrews
CASE NO.: 16-70168-hdh-13

CO? COR

Debtor

DEBTOR(S) CERTIFICATION AND MOTION FOR ENTRY OF
CHAPTER 13 DISCHARGE PURSUANT TO 11 U.S.C. § 1328(a)

The Debtor(s) move for entry of discharge under 11 U.S. C. § 1328(a) of the Bankruptcy Code.

1. By signing below, the Debtor(s) certify under penalty of perjury under the laws of the United States of
America that the following statements are true and correct:

A. I have completed the personal financial management instructional course from an agency
approved by the United States Trustee.

B. If I owe a debt arising from (a) any violation of any state or federal securities Jaws,
regulations or orders; (b) fraud, deceit or manipulation in a fiduciary capacity or in connection
with the purchase or sale of any security; (c) a civil remedy under § 1964 of title 18; or (d) a
criminal act, intentional tort, or willful or reckless misconduct that caused serious physical injury
or death to another individual in the preceding five years, then I have not claimed an exemption
for my residence in an amount in excess of $125,000.

C. All amounts payable by me on a domestic support obligation, that are due through this date
(including amounts due before the petition was filed in this case, but only to the extent provided
for by the plan) have been paid.

D. I have not received a discharge in a case filed under chapter 7, 11, or 12 of the Bankruptcy
Code during the four-year period before the date that my petition was filed in this case.

E. I have not received a discharge in a case filed under chapter 13 of the Bankruptcy Code
during the two-year period before the date that my petition was filed in this case.

F. No criminal proceeding is pending against me alleging that I am guilty of a felony.

G. No civil case is pending against me alleging that I am liable for any (a) violation of the
Federal securities laws, and State securities law, or any regulation or order issued under Federal
securities laws or State securities laws; (b) fraud, deceit or manipulation in a fiduciary capacity
or in connection with the purchase or sale of any security; (c) civil remedy under § 1964 of title
18; or (d) criminal act, intentional tort, or willful or reckless misconduct that caused serious
physical injury or death to another individual in the preceding five years.
Case 16-70168-hdh13 Doc 31 Filed 06/18/19 Entered 06/18/19 14:50:20 Page 2 of 4

2. I have made all payments required by my confirmed chapter 13 plan.
a

Cod Gndreunz b-l4-19
/s/JimmyY Dean Andrews
Debtor

    

  
 
  

onte J. White
onte J. White & Associates, P.C.
106 Brook Ave., Hamilton Place
Wichita Falls, TX 76301
(940)723-0099
(940)723-0096 fax

NOTICE

UNLESS A RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES
BANKRUPTCY COURT BEFORE CLOSE OF BUSINESS TWENTY (20) DAYS FROM THE
DATE OF SERVICE HEREOF, A HEARING MAY NOT BE CONDUCTED.

ANY RESPONSE MUST BE FILED WITH THE CLERK, AND A COPY MUST BE
SERVED UPON COUNSEL FOR THE MOVING PARTY PRIOR TO THE DATE AND TIME
SET FORTH HEREIN. IF A RESPONSE IS FILED, A HEARING WILL BE HELD WITH
NOTICE TO (1) ANY PERSON TO WHOM A DEBTOR HAS BEEN ORDER TO PAY
SUPPORT (EITHER SPOUSAL SUPPORT OR CHILD SUPPORT), (2) THE CHAPTER 13
TRUSTEE, (3) THE UNITED STATES TRUSTEE, AND (4) ALL CREDITORS.

IF NO RESPONSE IS TIMELY FILED, THE RELIEF REQUESTED SHALL BE
DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER GRANTING
THE RELIEF SOUGHT.

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on June|), 2019, a true and correct copy of the
foregoing was served on all parties in interest listed on the attached matrix.

     
 

/s/Morte J. White
tor(s)
Case 16-70168-hdh13 Doc 31 Filed 06/18/19 Entered 06/18/19 14:50:20 Page 3 of 4

Label Matrix for local noticing
0539-7

Case 16-70168-hdh13

Northern District of Texas
Wichita Falls

Mon Jun 17 14:53:41 CDT 2019

Archer Co Appraisal District
P.O. Box 1141
Archer City, Texas 76351-1141

Capital One NA

c/o Becket and Lee LLP
PO Box 3001

Malvern PA 19355-0701

Citibank/Best Buy

Centalized Bankruptcy/Citicorp Credit Se
PO Box 790040

Sanit Louis, MO 63179-0040

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

MIDLAND FUNDING LLC
PO Box 2011
Warren, MI 48090-2011

Postel Family CU
P.O. Box 825
Wichita Falls, TX 76307

Synchrony Bank/Sams
Attn: Bankruptcy

PO Box 103104

Roswell, GA 30076-9104

United States Trustee
1100 Commerce Street

Room 976

Dallas, TX 75242-0996

Robert B. Wilson
1407 Buddy Holly Ave
Lubbock, TX 79401-4007

Archer County

Linebarger Goggan Blair & Sampson, LLP
c/o Sherrel K. Knighton

27717 N Stemmons Frwy, Suite 1000
Dallas, TX 75207-2328

Capital One

Attn: Bankruptcy

PO Box 30285

Salt Lake City, UT 84130-0285

Chase Card Services

Attn: Correspondence Dept
PO Box 15298

Wilmington, DE 19850-5298

Citibank/The Home Depot

Citicorp Credit Srvs/Centralized Bankrup
PO Box 790040

Saint Louis, MO 63179-0040

Kohls/Capital One
PO Box 3120
Milwaukee, WI 53201-3120

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Postel Family Credit Union
4245 Kemp Blvd., Suite 308
Wichita Falls, TX 76308-2822

Synchrony Bank/Sams Club
Attn: Bankruptcy

PO Box 103104

Roswell, GA 30076-9104

Jimmy Dean Andrews
PO Box 43
Holliday, TX 76366-0043

1100 Commerce Street
Room 1254
Dallas, TX 75242-1305

Capital One Bank (USA), N.A,
PO Box 71083
Charlotte, NC 28272-1083

Citibank

Citicorp Credit Services/Attn: Centraliz
PO Box 790040

Saint Louis, MO 63179-0040

HOLLIDAY ISD & CITY OF HOLLIDAY

C/O PERDUE BRANDON FIELDER COLLINS & MOT
PO BOX 8188

WICHITA FALLS TX 76307-8188

LVNV Funding, LLC its successors and assigns
assignee of Citibank, N.A.

Resurgent Capital Services

PO Box 10587

Greenville, SC 29603-0587

Postal Family Cu
PO Box 4825
Wichita Falls, TX 76308-0825

Synchrony Bank/ HH Gregg
PO Box 965064
Orlando, FL 32896-5064

Synchrony Bank/Toro
PO Box 965064
Orlando, FL 32896-5064

Monte J. White

Monte J. White & Associates, P.C.
1106 Brook Avenue

Hamilton Place

Wichita Falls, TX 76301-5009
Case 16-70168-hdh13 Doc 31 Filed 06/18/19 Entered 06/18/19 14:50:20 Page 4 of 4

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

IRS Special Procedures

1100 Commerce St., Room 951
Mail Stop 5029 DAL

Dallas, TX 75246

Portfolio Recovery Associates, LLC
c/o Best Buy Credit Card

POB 41067

Norfolk VA 23541

(d)Portfolio Recovery Associates, LLC
c/o The Home Depot Consumer

POB 41067

Norfolk VA 23541

The following recipients may be/have been bypassed for notice due to an undeliverable (u} or duplicate (d) address.

(u)Postel Family Credit Union

(d)Archer County

Linebarger Goggan Blair & Sampson, LLP
c/o Sherrel K. Knighton

2777 N Stemmons Frwy, Suite 1000
Dallas, TX 75207-2328

End of Label Matrix

Mailable recipients 27
Bypassed recipients 2
Total 29
